

                                                                  
    81,7('67$7(6%$1.5837&<&2857
    ',675,&72)1(:-(56(<
                                                                  
    ,Q5H                                                       
    Mark Pezzotta                                                
                                                                  &DVH1RBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                20-20926
                                                                 
                                                                 &KDSWHUBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                                    7             
                                                                  
                                                                 -XGJHBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                           Kathryn C. Ferguson   
    
                                     
                                     
                             NOTICE OF FAILURE TO FILE SUPPLEMENTAL
                               DOCUMENTS CONCERNING SCHEDULES


72BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
     Brad J. Sadek, Esq.


7KLVZLOOFRQILUPWKDWRQBBBBBBBBBBBBBBBBBBBBBBBBBBWKHIROORZLQJGRFXPHQW
                                  10/22/2020                                V ZDVILOHGE\\RX
         ‫܆‬         $PHQGPHQWWR6FKHGXOH V BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                              A/B

         ‫܆‬         0LVVLQJ'RFXPHQWVLQFOXGLQJ6FKHGXOH V BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
         
7KLVZLOOIXUWKHUFRQILUPWKDWWKHFRXUWKDVQRWUHFHLYHGWKHIROORZLQJVXSSOHPHQWDOGRFXPHQWV

        ‫܆‬         'HFODUDWLRQ$ERXWDQ,QGLYLGXDO'HEWRU¶V6FKHGXOHV 'HFODUDWLRQ 
         ‫܆‬         $QXSGDWHG6XPPDU\RI<RXU$VVHWVDQG/LDELOLWLHVDQG&HUWDLQ6WDWLVWLFDO,QIRUPDWLRQ
                    6XPPDU\ >6FKHGXOHV$%'(),DQG-21/<@


        ‫܆‬         'HFODUDWLRQ8QGHU3HQDOW\RI3HUMXU\IRU1RQ,QGLYLGXDO'HEWRUV 'HFODUDWLRQ 
         ‫܆‬         $QXSGDWHG6XPPDU\RI$VVHWVDQG/LDELOLWLHVIRU1RQ,QGLYLGXDOV 6XPPDU\ 
                    >6FKHGXOHV$%'DQG()21/<@

<RXDUHKHUHE\QRWLILHGWKDWWKHGRFXPHQW V LQGLFDWHGDERYHPXVWEHILOHGZLWKLQGD\VIURPWKHGDWH
RIWKLVQRWLFH

         'DWHGBBBBBBBBBBBBBBBBBBBBBBBB
                10/22/2020                                     -HDQQH$1DXJKWRQ&OHUN
         
                                                                                                           UHY


                                                                 United States Bankruptcy Court
                                                                     District of New Jersey
In re:                                                                                                                    Case No. 20-20926-KCF
Mark Pezzotta                                                                                                             Chapter 7
       Debtor(s)
                                                       CERTIFICATE OF NOTICE
District/off: 0312-3                                                     User: admin                                                                 Page 1 of 1
Date Rcvd: Oct 22, 2020                                                  Form ID: pdf903                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                   Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                    regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 24, 2020:
Recip ID                   Recipient Name and Address
db                       + Mark Pezzotta, 117 Ladis Way, Little Egg Harbor Tw, NJ 08087-1773

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                         BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                        NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 24, 2020                                              Signature:            /s/Joseph Speetjens




                                     CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 22, 2020 at the address(es) listed
below:
Name                                 Email Address
Brad J. Sadek
                                     on behalf of Debtor Mark Pezzotta bradsadek@gmail.com bradsadek@gmail.com;sadek.bradj.r101013@notify.bestcase.com

Daniel E. Straffi
                                     bktrustee@straffilaw.com
                                     G25938@notify.cincompass.com;familyclient@straffilaw.com;bktrustee@straffilaw.com;dstraffi@ecf.axosfs.com

U.S. Trustee
                                     USTPRegion03.NE.ECF@usdoj.gov


TOTAL: 3
